TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00834-CV




Life Care Centers of America, Inc., Appellant

v.

Texas Property and Casualty Insurance Guaranty Association, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. GN403160, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellant has filed an unopposed motion to dismiss its appeal.  We grant the
motion and dismiss the appeal.  Tex. R. App. P. 42.1(a).
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Appellant’s Motion
Filed:   February 17, 2006